 

EXHIBIT 10.9

 

AMENDED AND RESTATED

PROMISSORY NOTE

 

$87,300.00

  

February 1, 2002

    

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, C. WAYNE CAPE (“Borrower”), promises to pay
to the order of OPTIO SOFTWARE, INC., a Georgia corporation (the “Lender”), in
lawful money of the United States of America constituting legal tender in
payment of all debts and dues, public and private, the principal amount of
Eighty-Seven Thousand Three Hundred Dollars ($87,300.00) plus interest due on
such amount from the date hereof until this Promissory Note (this “Note”) is
repaid in full as set forth below.

 

1. Interest. Interest on the Principal Amount outstanding shall accrue at a
fixed rate equal to nine percent (9%) per annum, computed on the basis of a
360-day year.

 

2. Payment.

 

(a) Borrower shall pay to Lender the principal and interest of this Note in
bi-monthly installments of $500.00 beginning February 28, 2002 and continuing
thereafter on the fifteenth (15th) day of each month and on the last day of each
month, until December 31, 2002.

 

(b) In the event all principal and interest due hereunder is not paid in full on
or before January 1, 2003, Borrower shall pay to Lender the principal and
interest of this Note in bi-monthly installments of $6,139.43 beginning January
15, 2003 and continuing thereafter on the fifteenth (15th) day of each month and
on the last day of each month, until July 15, 2003 with a final payment of the
balance of all principal and interest due hereunder on July 31, 2003.

 

(c) Upon the closing of the sale of Borrower’s residence located at 510 Avala
Ct., Alpharetta, Georgia, the balance of all principal and interest due
hereunder shall be paid in full.

 

(d) Borrower acknowledges and agrees that for so long as that certain Transition
Services Agreement between Borrower and Lender dated August 1, 2001 (the
“Transition Services Agreement”) is effective, Lender may, but is not obligated
to, set off the amounts due from Borrower hereunder against Borrower’s monthly
Base Salary and any other amounts due to Borrower thereunder. Borrower further
acknowledges and agrees that any set off by Lender against amounts payable under
the Transition Services Agreement shall not be deemed a default by Lender under
such agreement. Lender’s willingness to offset such periodic payments shall not
at any time impair Lender’s right to demand direct payment of any one or more
payments due hereunder.

 

(e) If any of the foregoing dates is not a day on which banks are open for
business in the state of Georgia (a “Business Day”), Borrower shall make such
payment on or before the next day that is a Business Day.

 

3. Events of Default. Without notice, except as expressly provided herein, the
following will be deemed events of default (“Events of Default”) under this
Note:



--------------------------------------------------------------------------------

 

(a) Failure on the part of the Borrower to observe or perform any of the
covenants or agreements on the part of the Borrower in this Note; provided that
written notice of such failure is given to the Borrower by Lender and such
failure continues unremedied for a period of five (5) days from Lender’s giving
of such notice;

 

(b) Entry of a decree or order by a court of competent jurisdiction for relief
in respect of either of the Borrower in any involuntary case under applicable
bankruptcy, insolvency or other similar laws now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Borrower or any substantial part of the Borrower’s
assets if such decree or order shall remain unstayed and in effect for a period
of ten days; or

 

(c) Commencement by the Borrower of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent by the Borrower to the entry of an order for relief in any involuntary
case under any such law or to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, sequestrator or similar official of the
Borrower or any substantial part of the Borrower’s property, or any general
assignment by the Borrower for the benefit of creditors, or failure by the
Borrower generally to pay the Borrower’s debts as they become due.

 

If any Event of Default should occur, the entire indebtedness evidenced hereby
shall immediately and without notice begin to accrue interest at a rate of
twelve percent (12%) per annum and, Lender may, without demand or notice, at any
time (unless all defaults shall theretofore have been fully remedied) declare
the entire unpaid principal and interest of this Note immediately due and
payable without presentment, demand, protest or other notice.

 

4. Prepayment. This Note may be prepaid in whole or in part without penalty,
provided that any partial prepayment shall be in integral multiples of
$1,000.00. All payments received hereunder shall be applied first to expenses or
default interest, if any, then to interest to the extent then accrued and then
to principal.

 

5. Waivers. Borrower hereby waives demand, presentment for payment, notice of
dishonor, protest, and notice of protest and diligence in collection or bringing
suit and agree that the holder hereof may accept partial payment, or release or
exchange security or collateral, without discharging or releasing any unreleased
collateral or the obligations evidenced hereby. Borrower further waives any and
all rights of exemption, both as to personal and real property, under the
constitution or laws of the United States or the State of Georgia.

 

6. Attorneys’ Fees. Borrower agrees to pay reasonable attorneys’ fees and costs
actually incurred by the holder hereof in collecting on this Note, whether by
suit or otherwise.

 

7. Unconditional Payment. Borrower is and shall be obligated to pay principal
and any and all other amounts which become payable hereunder absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
and without any reduction for counterclaim or setoff. In the event that at any
time any payment received by Lender hereunder shall be deemed by a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, then the
obligation to make such payment shall survive any cancellation or satisfaction
of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof, and such payment shall be immediately due and payable
upon demand.

 

-2-



--------------------------------------------------------------------------------

 

8. Miscellaneous. As used herein, the terms “Borrower,” “Lender” and “holder”
shall be deemed to include their respective successors, legal representatives
and assigns, whether by voluntary action of the parties or by operation of law.
This Note is given under the seal of the party hereto, and it is intended that
this Note is and shall constitute and have the effect of a sealed instrument
according to law. This Note has been negotiated, and is being executed and
delivered in the State of Georgia, or if executed elsewhere, shall become
effective upon the Lender’s receipt and acceptance of the executed original of
this Note in the State of Georgia; provided, however, that the Lender shall have
no obligation to give, nor shall Borrower be entitled to receive, any notice of
such acceptance for this Note to become a binding obligation of Borrower.
Borrower hereby submits to jurisdiction in the State of Georgia. This Note shall
be governed by and be construed in accordance with the laws of the State of
Georgia. It is intended, and the Borrower and the holder hereof specifically
agree, that the laws of the State of Georgia governing interest shall apply to
this Note and to this transaction. This Note may not be modified except by
written agreement signed by the Borrower and the holder hereof, or by their
respective successors or assigns.

 

9. Time of Essence. TIME IS OF THE ESSENCE in connection with this Note.

 

10. No Novation. This Note is the consolidation, amendment, and restatement of
certain obligations of Borrower previously payable to Lender and is not intended
to be, nor shall it be deemed or construed to be, a novation of such previous
obligations.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the date first set forth above.

 

       

BORROWER:

/S/ WARREN NEUBERGER         

--------------------------------------------------------------------------------

     

/s/    C. WAYNE CAPE        

--------------------------------------------------------------------------------

Witness

     

C. Wayne Cape

 

 

 

-3-